UNITED STATES DISTRICT COURT
for the
EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

UNITED STATES OF AMERICA _.
VS. CASE/CITATION NO. 3:1 9-o \ Coo om,
James Chasles luasbhle ORDERTO PAY
SOCIAL SECURITY #3 | "
DATE OF BIRTH:
DRIVER'S LICENSE #: __A/ LK
ADDRESS: Crerera, | Delors
cry % state’ ZIPCODE __

| UNDERSTAND THAT IF | MOVE PRIOR TO PAYING ANY FINE, RESTITUTION, OR PENALTY
ASSESSMENT IN THIS CASE, | MUST NOTIFY THE ATTORNEY GENERAL OF THE UNITED STATES
IN WRITING WITHIN SIXTY (60) DAYS OF ANY CHANGE IN MY RESIDENCE ADDRESS OR MAILING
ADDRESS. FAILURE TO PAY COULD RESULT IN A WARRANT BEING ISSUED OR AN ABSTRACT
AGAINST MY DRIVER'S LICENSE OR VEHICLE BEING ISSUED.

| CERTIFY THAT ALL OF THE ABOVE neon ISTRUE/AND CORRECT.
paATE:_6-3-1G
/, DEFENOBAFS SIGNATURE

\Wow cues ; Ya i
YOU ARE HEREBY ORDERED TO don tile THE FOLLOWING:

? Oc
O*XFine: $ ngs and a penalty assessment of $ aS fora TOTAL

 

 

 

AMOUNT OF:$ __QS == within days/months; or payments of $ ____ per
month, commencing _.__ SS and due on the ___ of each month until paid in |
full.
oO Lockheed
XS Restitution: 8 —_ oe ane. o& Toeerct as Duara Sea ae SUG sate & 18 tobact on]
( ) Community Ser iS Gu Boye Seb Soper Me r t ee Ree Sa h 201
completed > by S09 ee mo. ar eth {3 nds

etm Yoo Chard the SPRY
2 ars ,
Bets eR cht at ECR Sr ree \ahage ment a: Glen, nig of Takao u

(check one):

 

 

CLERK, USDC
5011 STREET, STE. 4-200
SACRAMENTO, CA 95814-2322

CENTRAL VIOLATIONS BUREAU

 

 

 

 

Th ea ce on"Pay ont 1S ordered rele asec Gom Custody .
Your check or money order m Bicita
your account is credited for pa

 
  
 
 
     

RS,
JAGISTRATE JUBG

Clerk’s Office
FPI-PET EDCA-3
